                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON


UNITED STATES OF AMERICA,                     :            Case No. 3:19MJ656
                                              :
               Plaintiff,                     :
                                              :
                  vs.                         :            UNITED STATES’ MOTION
                                              :            FOR PRETRIAL DETENTION
NATHAN GODDARD,                               :            AND HEARING THEREON
                                              :
              Defendant.                      :

                                      ------------------

1.   DETENTION (CHECK IF APPLICABLE)

     x    The United States of America (“United States”) respectfully requests that the


          defendant be detained pending trial because no condition or combination of

          conditions will reasonably assure both (1) the appearance of the defendant as

          required in this action, and (2) the safety of any other person and the community.

          (See, 18 U.S.C. § 3142(a)(4), (e), (f), (g) and (i).)

     A.   Rebuttable Presumption Applies: Appearance of the Defendant and Safety

          of Community (18 U.S.C. § 3142(e)) (check if applicable)

          x       A rebuttable presumption that no condition or combination of conditions


                  will reasonably assure both (a) the appearance of the defendant as required

                  in this action, and (b) the safety of the community applies because there is

                  probable cause to believe that the defendant committed (check all that

                  apply):
            x      an offense for which a maximum term of imprisonment of ten


                   years or more is prescribed in the Controlled Substances Act (21

                   U.S.C. 801 et seq.), the Controlled Substances Import and Export

                   Act (21 U.S.C. 951 et seq), or chapter 705 of Title 46 of the United

                   States Code;

            □      an offense under 18 U.S.C. §§ 924(c) (Use or Carrying a Firearm

                   During and in Relation to/Possession in Furtherance of, a Crime of

                   Violence or Drug Trafficking Crime), 956(a) (Conspiracy to Kill,

                   Kidnap, Maim, or Injure Persons or Damage Property in a Foreign

                   Country), or 2332b (Acts of Terrorism Transcending National

                   Boundaries);

            □      an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (listing offenses

                   included in definition of “Federal crime of terrorism”) for which a

                   maximum term of imprisonment of ten (10) years or more is

                   prescribed;

            □      an offense involving a minor victim under 18 U.S.C. §§ 1201,

                   1591, 2241, 2242, 2244(a)(1), 2245, 2251, 2251A, 2252(a)(1)-(3),

                   2252A(a)(1)-(4), 2260, 2421, 2422, 2423, or 2425.

B.   Rebuttable Presumption Applies: Safety of Others and Community (18

     U.S.C. § 3142(e)(1)-(3)) (check if applicable)

     □      This is a case described in 18 U.S.C. § 3142(f)(1), and a rebuttable

            presumption that no condition or combination of conditions will

            reasonably assure the safety of any other person and the community


                                      2
                applies because (a) the defendant has been convicted of a Federal offense

                that is described in 18 U.S.C. § 3142(f)(1), or of a State or local offense

                that would have been an offense described in 18 U.S.C. § 3142(f)(1) if a

                circumstance giving rise to Federal jurisdiction had existed (hereafter, “the

                Offense”), (b) the Offense was committed while the defendant was on

                release pending trial for a Federal, State, or local offense, and (c) a period

                of not more than five (5) years has elapsed since the date of conviction, or

                the release of the person from imprisonment, for the Offense, whichever is

                later.

2.   TEMPORARY DETENTION (CHECK IF APPLICABLE)

     □   The United States seeks temporary detention for ten (10) days, excluding

         Saturdays, Sundays, and holidays, to permit revocation of conditional release,

         deportation, or exclusion, because (1) the defendant may flee or pose a danger to

         any other person or the community (18 U.S.C. § 3142(d)(2)), and (2) the

         defendant (check all that apply):

         □      is, and was at the time the offense was committed, on release pending trial

                for a felony under Federal, State, or local law (18 U.S.C. §

                3142(d)(1)(A)(i));

         □      is, and was at the time the offense was committed, on release pending

                imposition of execution of sentence, appeal of sentence or conviction, or

                completion of sentence, for any offense under Federal, State, or local law

                (18 U.S.C. § 3142(d)(1)(A)(ii));




                                             3
          □      is, and was at the time the offense was committed, on probation or parole

                 for any offense under Federal, State or local law (18 U.S.C. §

                 3142(d)(1)(A)(iii));

          □      is not a citizen of the United States or lawfully admitted for permanent

                 residence, as defined in 8 U.S.C. § 1101(a)(20) (18 U.S.C. §

                 3142(d)(1)(B)).

3.   DETENTION HEARING (CHECK IF APPLICABLE)

     x    A hearing pursuant to the provisions of 18 U.S.C. § 3142(f) must be held before


          detaining a defendant pending trial (18 U.S.C. § 3142(e)), unless waived by that

          defendant. (U.S. v. Clark, 865 F.2d 1433, 1437 (4th Cir. 1989).) The United

          States accordingly respectfully requests that this Court hold such a hearing, unless

          waived by the defendant.

     A.   Hearing Must be Granted (check if applicable)

          x      Such a hearing must be granted because this case involves (check all that


                 apply):

                 x         a crime of violence as defined in 18 U.S.C. § 3156(a)(4), namely,


                           (i) an offense that has an element of the offense the use, attempted

                           use, or threatened use of physical force against the person or

                           property of another, (ii) a felony that, by its nature, involves a

                           substantial risk that physical force against the person or property of

                           another may be used in the course of committing the offense, or

                           (iii) a felony under chapter 109A (Sexual Abuse), 110 (Sexual

                                              4
    Exploitation and Other Abuse of Children), or 117 (Transportation

    for Illegal Sexual Activity and Related Crimes) of Title 18 of the

    United States Code (18 U.S.C. § 3142(f)(1)(A));

□   an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (listing offenses

    included in definition of “Federal crime of terrorism”) for which a

    maximum term of imprisonment of ten (10) years or more is

    prescribed (18 U.S.C. § 3142(f)(1)(A));

□   an offense for which the maximum sentence is life imprisonment

    or death (18 U.S.C. § 3142(f)(1)(B));

x   an offense for which a maximum term of imprisonment of 10 years


    or more is prescribed in (i) the Controlled Substance Act (21

    U.S.C. §§ 801 et seq.), (ii) the Controlled Substances Import and

    Export Act (21 U.S.C. §§ 951 et seq.), or (iii) chapter 705 of Title

    46 of the United States Code (18 U.S.C. § 3142(f)(1)(C));

□   a felony where the defendant has been convicted of (i) two or more

    offenses described in 18 U.S.C. §§ 3142(f)(1)(A)-(C), (ii) two or

    more State or local offenses that would have been offenses

    described in 18 U.S.C. §§ 3142(f)(1)(A)-(C) if a circumstance

    giving rise to Federal jurisdiction had existed, or (iii) a

    combination of such offenses (18 U.S.C. § 3142(f)(1)(D));

□   a felony that involves a minor victim (18 U.S.C. § 3142(f)(1)(E));




                       5
           □       a felony that involves the possession or use of a firearm or

                   destructive device (as those terms are defined in 18 U.S.C. § 921)

                   (18 U.S.C. § 3142(f)(1)(E));

           □       a felony that involves a failure to register under 18 U.S.C. § 2250

                   (18 U.S.C. § 3142(f)(1)(E));

           □       a serious risk that the defendant will flee (18 U.S.C. §

                   3142(f)(2)(A));

           □       a serious risk that the defendant will obstruct or attempt to obstruct

                   justice, or threaten, injure, or intimidate, or attempt to threaten,

                   injure, or intimidate, a prospective witness or juror (18 U.S.C. §

                   3142(f)(2)(B)).

B.   Hearing May be Granted at the Court’s Discretion (check if applicable)

     □     The Court is not required to grant a hearing, but such a hearing is

           requested nonetheless as explained in the attached Memorandum.

C.   Continuance of Hearing Requested (18 U.S.C. § 3142(f)) (check one if

     applicable)

     x     The United States respectfully requests a continuance of three (3) days


           (not including any intermediate Saturday, Sunday, or legal holiday) in

           which to hold the detention hearing, during which time the defendant shall

           be detained.

     □     The United States respectfully requests a continuance of greater than three

           (3) days (not including any intermediate Saturday, Sunday, or legal

           holiday), namely, until ____________, in which to hold the detention

                                      6
                     hearing, for good cause, as explained in the attached Memorandum, during

                     which time the defendant shall be detained.

     D.       Medical Examination Requested During Continuance (18 U.S.C. § 3142(f))

              (check if applicable and only if continuance is requested)

              □      During the requested continuance, the United States respectfully requests

                     that the defendant, who appears to be a narcotics addict, receive a medical

                     examination to determine whether the defendant is an addict.


                                                   Respectfully submitted,

                                                   DAVID M. DEVILLERS
                                                   United States Attorney


                                                   s/Dominick S. Gerace
                                                   DOMINICK S. GERACE (0082823)
                                                   Assistant United States Attorney
                                                   Attorney for Plaintiff
                                                   200 West Second Street, Suite 600
                                                   Dayton, Ohio 45402
                                                   Office: (937) 225-2910
                                                   Fax: (937) 225-2564
                                                   E-mail: dominick.s.gerace@usdoj.gov


                               CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing will be served on defendant at his initial

appearance.


                                                   s/Dominick S. Gerace
                                                   DOMINICK S. GERACE (0082823)
                                                   Assistant United States Attorney




                                              7
